             Case 3:20-cv-00239-MMD-WGC Document 3 Filed 08/18/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                           Case No.: 3:20-cv-00239-MMD-WGC
     HEATH VINCENT FULKERSON,
 4                                                                            Order
              Plaintiff
 5
     v.
 6
   INTERNAL REVENUE SERVICE,
 7 U.S. SECRET SERVICE,

 8            Defendants

 9

10            Plaintiff has filed a civil complaint. The Local Rules of Practice for the District of

11 Nevada provide: “Any person who is unable to prepay the fees in a civil case may apply to the

12 court for authority to proceed in forma pauperis (IFP). The application must be made on the

13 form provided by the court and must include a financial affidavit disclosing the applicant’s

14 income, assets, and liabilities.” LSR 1-1.

15           Plaintiff's complaint was not accompanied by an IFP application or the $400 filing fee

16 (consisting of the $350 filing fee and $50 administrative fee).

17           The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

18 for a non-prisoner. Plaintiff has 30 days from the date of this Order to either file his completed

19 IFP application or pay the full $400 filing fee. If Plaintiff files his completed IFP application, the

20 court will screen the complaint under 28 U.S.C. § 1915(e)(2)(B), which requires dismissal of a

21 complaint, or any portion thereof, that is frivolous or malicious, fails to state a claim upon which

22 relief may be granted, or seeks monetary relief against a defendant who is immune from such

23 relief.
         Case 3:20-cv-00239-MMD-WGC Document 3 Filed 08/18/20 Page 2 of 2



 1        If Plaintiff fails to timely file a completed IFP application or pay the filing fee, this action

 2 will be dismissed.

 3 IT IS SO ORDERED.

 4 Dated: August 18, 2020

 5                                                            _________________________________
                                                              William G. Cobb
 6                                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
